Citation Nr: 0434127	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  01-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for "a metal condition" and PTSD  The 
veteran appealed, and in June 2003, the Board remanded the 
claim for additional development.  

In August 2002, the veteran was afforded a videoconference 
hearing before C. W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service, nor was a psychosis manifested until many years 
after discharge from service.

2.  The veteran does not have PTSD that was present in 
service or was otherwise related to such service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2000 decision, the statement of 
the case (SOC), and three supplemental statements of the case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the claimed conditions had been 
met.  In addition, the December 2001 SSOC contained the full 
text of 38 C.F.R. § 3.159.  In a letter, dated in October 
2002 (hereinafter "VCAA letter"), the RO notified the 
appellant that VA would make reasonable efforts to obtain 
relevant records, including private medical records, 
employment records, or records from state or local 
government, and Federal agencies.  The Board concludes that 
the discussions in the RO's VCAA letter, the RO's decision, 
the SOC and the SSOC's, adequately informed the appellant of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Id.

Regarding the content of the RO's VCAA letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's VCAA letter, the appellant was 
requested to identify all evidence that he desired VA to 
attempt to obtain.  He was further notified that he should, 
"tell us about any additional information or evidence that 
you want us to try and get for you."  Additional evidence 
was subsequently associated with the claims file.    

The contents of the RO's VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120 
and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the RO's VCAA letter was sent to 
the appellant after the RO's March 2000 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

Here, the October 2002 VCAA letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the VCAA letter was 
sent, the case was readjudicated and in March and July of 
2004 a Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  In this 
regard, although the veteran reported that he had received 
treatment at the New Orleans VA Medical Center in an April 
1999 letter, in a July 1999 certification, an employee of 
that facility attested that no records could be located.  
Similarly, in a statement received in May 2003, the Social 
Security Administration stated that it had no medical 
evidence pertaining to the veteran.  Therefore, it appears 
that all available and relevant medical records have been 
obtained.  The veteran has been afforded VA examinations, and 
an etiological opinion has been obtained for his PTSD claim.  
Although an etiological opinion has not been obtained with 
regard to the claim for an acquired psychiatric disorder, the 
Board finds that the evidence, discussed infra, warrants the 
conclusion that a remand for further development is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
appellant's service medical records do not show treatment for 
an acquired psychiatric disorder; the first competent 
evidence of the claimed conditions is dated no earlier than 
1988, approximately 35 years after separation from service; 
and there is no competent evidence showing that an acquired 
psychiatric disorder was caused or aggravated by his service.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

A.  Acquired Psychiatric Disorder

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, an acquired psychiatric disorder.  A 
separation examination report, dated in October 1953, shows 
that his psychiatric condition was clinically evaluated as 
normal.  

As for the post-active duty service medical evidence, it 
includes VA and non-VA treatment reports, dated between 1953 
and 2003.  These reports show that beginning in 1988, the 
veteran received inpatient and outpatient treatment for 
disorders that included schizophrenia, schizo-affective 
disorder, psychotic disorder NOS (not otherwise specified), 
dementia, alcohol dependence, drug dependence, PTSD and a 
personality disorder.

The veteran's service medical records do not show that he was 
ever diagnosed with an acquired psychiatric disorder, and his 
October 1953 examination report shows that his psychiatric 
condition was clinically evaluated as normal.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, there is no competent evidence linking 
an acquired psychiatric disorder to active service.  
Furthermore, an acquired psychiatric disorder is not shown by 
competent evidence until 1988; this is approximately 35 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

B.  PTSD

The veteran argues that service connection is warranted for 
PTSD.  In March 1999, the veteran filed his claim for PTSD.  
In March 2000, the RO denied the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown , 5 Vet. App. 60, 66 (1993).  In this 
case, the veteran has given conflicting statements as to 
whether he participated in combat.  See April 2003 VA 
examination report (indicating that the veteran reported that 
he is a "Korean combat veteran"); August 2001 VA PTSD 
examination report (citing February 1990 VA neuropsychiatric 
examination report) (denying participation in combat); 
September 1989 VA hospital report (claiming participation in 
combat).  

The Board finds that the evidence does not show that the 
veteran participated in combat (the Board incorporates its 
discussion of the veteran's credibility, discussed infra, 
herein).  The veteran's discharge (DD Form 214) indicates 
that he served with an engineering construction unit, and 
that his awards included the Korean Service Medal with three 
bronze service stars.  However, the veteran is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat, see VAOPGCPREC 12-
99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  Based on the foregoing, the 
Board finds that the evidence does not show that the veteran 
participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  In reaching this determination, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence  of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

A review of the veteran's written testimony shows that he 
asserts that he has PTSD as the result of experiencing the 
following stressors during service in Korea: 1) laying 
landmines; 2) while guarding North Korean prisoners of war 
(POW's) in early 1952, he saw military physicians perform 
(otherwise unspecified) "experiments" (alternatively 
described as "autopsies") on the bodies of dead POW's, and 
he had to bury dead POW's; 3) he was painting a church that 
caught on fire and he had to jump out of a second story 
window; 4) he appears to claim that he witnessed the deaths 
(killed in action) of soldiers of the "1st Division", 
identified herein as "D.M." and "C.W.J.") in the "Chowan 
Valley" in 1951, and 5) rescuing "General; Dodd" from a 
POW compound (hereinafter "stressors #1, 2, 3, 4, and 5").  
See veteran's stressor statement, received in February 2000; 
veteran's letters, received in May 2000, and April and May of 
2004; April 2003 VA mental disorders examination report.  The 
Board further notes that the August 2001 VA PTSD examination 
report describes stressor #2 as occurring at "Kojoma 
Island," and indicates that the veteran reported being shot 
at.  Review of the August 2002 videoconference hearing 
transcript shows that the veteran testified that he never 
fired his weapon in Korea.  He also testified that he was 
subject to "bombing"; no details were provided.

The Board initially finds that the veteran is not a credible 
historian.  First, the veteran has provided inconsistent 
statements as to participation in combat.  See April 2003 VA 
mental disorders examination report; August 2001 VA PTSD 
examination report (citing February 1990 VA neuropsychiatric 
examination report); September 1989 VA hospital report 
(claiming that he was wounded in the jaw and right eye).  
Second, the veteran's account of stressor #3 is contradicted 
by his service medical records.  Specifically, the veteran 
has claimed that he suffered a broken jaw after jumping from 
the window of a church that was on fire (i.e., stressor #3).  
See veteran's May 2000 letter; August 2001 VA PTSD 
examination report; veteran's April 2004 letter.  However, 
the veteran's service medical records show that in February 
1952, he sustained a fractured jaw while serving at Ft. 
Lawton, Washington, after he slipped in the latrine (the 
Board parenthetically notes that in a letter, received in 
December 1976, the veteran reported that he broke his jaw 
after a fall at Ft. Lawton; in May 1988, the RO granted 
service connection for residuals of a fracture of the 
mandible based on the February 1952 accident).  Third, 
although the veteran has asserted that stressor #2 occurred 
in "early 1952," a report from the service department (MPRC 
Form I-598), dated in January 1955, indicates that the 
veteran did not arrive in Korea until May 1952.  Finally, the 
veteran has reported that he has served prison terms for 
convictions that included writing "bad checks."  See 
November 1999 vocational rehabilitation consultation report; 
August 2001 VA PTSD examination report; April 2003 VA mental 
disorders examination report.  He has therefore admitted to a 
conviction for a crime involving bad character.  See 
generally Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
Based on the foregoing, the Board finds that the veteran is 
not a credible historian.  

In March 2003, the RO submitted the veteran's claimed 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification.  In a letter, 
received in May 2003, the USASCRUR stated that the veteran's 
claimed stressors did not meet the criteria to attempt a 
successful search for validity.  The letter stated that there 
was "insufficient stressor information (specific dates, 
within 60 days, locations, full name of casualty, etc.)."  
In May 2004, the veteran was provided with a letter from the 
RO requesting additional details of his claimed PTSD 
stressors.  Specifically, the RO requested that the veteran 
provide the time frame for the church fire (i.e., stressor 
#3) within 60 days of the date it happened, and the time 
frame for the period in which he experienced experiments on 
POW's (i.e., stressor #2).  That same month, the veteran 
submitted a letter in which he stated that stressor #3 
occurred during the summer of 1951 in "Healealo Compound," 
and that the experiments claimed in stressor #2 took place 
"in the early part of 1952."  In June 2004, in a response 
to the RO's request for the veteran's personnel file, the RO 
received notice from the service department that standard 
source documents were not available.  In a July 2004 SSOC, 
the RO denied the veteran's claim, informing him that his 
statements were too vague as to stressor information.  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1, para. 11.38(f)(2).  
In this case, the USASCRUR has stated that the veteran has 
not provided sufficient useful identifying information which 
would allow for verification of his claimed stressors.  In 
May 2004, the RO sought to obtain additional details from the 
veteran.  However, the USASCRUR's May 2003 letter indicates 
that the information in the veteran's June 2004 response does 
not meet their search criteria.  In summary, the Board has 
determined that the veteran's accounts of his stressors are 
not credible.  There is no corroborative evidence which 
substantiates or verifies the occurrence of the claimed 
stressors.  Therefore, all elements for service connection 
for PTSD are not established.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim for PTSD must be denied.  



C.  Conclusion

The Board has considered the written testimony of the 
veteran.  A lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical and service 
evidence is more probative of the issues, and that it 
outweighs the veteran's statements.  Accordingly, the 
veteran's claims for service connection must be denied.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for PTSD is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



